Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 13, 2019

                                            No. 04-19-00765-CR

                                          IN RE Alula F. HAGOS

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On October 29, 2019, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on November 13, 2019.




                                                                      _____________________________
                                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2019.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019-CR-9097, styled The State of Texas v. Alula F. Hagos, pending in the
226th Judicial District Court, Bexar County, Texas, the Honorable Velia J. Meza presiding.